DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/10/2021 has been entered.  Claims 1 & 3-6 are pending in the application.  Claim 2 is cancelled.  Claims 5 & 6 are entered as “New”.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“joint mechanism” in Claim 1, where the generic placeholder is “mechanism”, the functional language is “for converting rotation of the motor into rotation and reciprocation of the plunger”, and sufficient modifying structure is not provided; instant application Paragraph 0012 states “the joint mechanism 40 includes a spherical bearing 41, a pin 42, and a sleeve 43”, providing sufficient modifying structure
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi (U.S. PGPub 2017/0218950), as evidenced by merriam-webster.com (see previously attached Sandwich _ Definition of Sandwich by Merriam-Webster pdf from merriam-webster.com/dictionary/sandwich), in view of Bensley (U.S. Patent 5,863,187).
As to Claim 1, Mizukoshi teaches a plunger pump (1; Figures 1/5, where the pump head 10B shown in Figure 5 replaces the pump head 10 shown in Figure 1) comprising: a motor (20); a bracket (25) attached to (as shown in Figure 1) the motor (20); a holding member (24) fixed to (via 26 and multiple fixing members, as shown in Figure 1) the bracket (25); a plunger (13) extending in (as shown in Figure 5) an axial direction (with respect to the axis of the cylinder 12a); a pump head (10B) holding (as shown in Figure 5) the plunger (13) such that the plunger (13) is capable of rotating and reciprocating in the axial direction (Paragraph 0037); and a joint mechanism (27) for converting rotation (Paragraphs 0036/0037) of the motor (20) into rotation and reciprocation (Paragraph 0037) of the plunger (13), wherein: the holding member (24) includes first (see Figure 1 below) and second (see Figure 1 below) plate members each formed into a flat plate shape (as shown in Figure 1), the first and second plate members (see Figure 1 below) are parallel to each other (as shown in Figure 1) so as to sandwich (see end of paragraph for clarification) the pump head (10B), the first plate member (see Figure 1 below) is fixed to (as shown in Figure 1 below) the pump head (10B) by first and second fixing members (see Figures 1/2 below), the second plate member (see Figure 1 below) is fixed to (as shown in 

    PNG
    media_image1.png
    879
    793
    media_image1.png
    Greyscale

Mizukoshi Figures 1 & 2, Modified by Examiner


    PNG
    media_image2.png
    401
    681
    media_image2.png
    Greyscale

Mizukoshi Figure 5, Modified by Examiner

Mizukoshi is silent on whether or not a fourth fixing member is used in conjunction with the third fixing member, so does not explicitly teach the second plate member is fixed to the pump head by third AND fourth fixing members, the first, second, third AND fourth fixing members are separate members…the fourth fixing member is located between the distal end of the pump head and the third fixing member.
Bensley describes a similar nodulating reciprocating pump, and teaches a similar pivot structure to allow for variable piston stroke displacement.  The Bensley pivot structure includes two parallel plates (10; Column 4, Lines 24-53) with a first fixing member (16) used as a pivot point via bearing (11) along an axis (A), and a second fixing member (12) within slot 10B to limit the angular tilt of the pump (Column 4, Line 65 to Column 5, Line 10).  Additionally, Column 4, Line 65, to Column 5, Line 10, states a second plate (10) is opposite the plate (10) shown in Figure 1.  When considering the context of Column 4, Lines 24-53, and Column 4, Line 65, to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention include a fourth fixing means, as taught Bensley, similar to the second fixing means, as taught by Mizukoshi, in the second plate member, as taught by Mizukoshi, to lock the pumping apparatus in a calibrated position (Bensley Column 5, Line 10).  Modifying in a fourth fixing means would also provide additional structural support to the second plate member during operation of the pump.
Once the modification, as taught by Bensley, is integrated into Mizukoshi, Mizukoshi, as modified, teaches the second plate member (as shown in Mizukoshi Figure 1 above) is fixed to the pump head (Mizukoshi 10B) by third (as shown in Mizukoshi Figure 1 above) AND fourth fixing members (where the Mizukoshi second fixing member, as shown in Mizukoshi Figure 2 above, is duplicated onto the Mizukoshi second plate member to create a fourth fixing member), the first, second, third AND fourth fixing members are separate members (as described in Bensley Column 4, Lines 24-53, and Column 4, Line 65, to Column 5, Line 10)…the fourth fixing member (where the Mizukoshi second fixing member, as shown in Mizukoshi Figure 2 above, is duplicated onto the Mizukoshi second plate member to create a fourth fixing member) is located between (see end of paragraph for clarification) the distal end (as shown in Mizukoshi Figures 1/2 above) of the pump head (Mizukoshi 10B) and the third fixing member (as shown in Mizukoshi Figure 1 above).  Since the fourth fixing member is merely a duplication of the Mizukoshi second fixing member, but located on the Mizukoshi second plate member, one of ordinary skill in the art would recognize the fourth member must be between the distal end and the third fixing member, similar to the relationship between the first and second fixing members shown in Mizukoshi Figure 1 above, in order to function properly.

As to Claim 3, Mizukoshi teaches all the limitations of Claim 1, and continues to teach the pump bracket (11A) made of synthetic resin (Paragraph 0034).
As to Claim 5, Mizukoshi teaches all the limitations of Claim 1, and continues to teach the first and second fixing members (see Mizukoshi Figure 1 in the Claim 1 rejection above) are connected to (as shown in Mizukoshi Figure 1) the pump head (Mizukoshi 10B) via (see end of paragraph for clarification) the first plate member (see Mizukoshi Figure 1 in the Claim 1 rejection above), and the third and fourth fixing members (see Mizukoshi Figure 1 in the Claim 1 rejection above, and the modification of Bensley into Mizukoshi to create a fourth fixing member similar to the second fixing member, but on the second plate member) are connected to (as shown in Mizukoshi Figure 1) the pump head (Mizukoshi 10B) via (see end of paragraph for clarification) the second plate member (see Mizukoshi Figure 1 in the Claim 1 rejection above).  The first and second fixing members are connected to the first plate member, as shown in Mizukoshi Figure 1.  The first plate member is connected to the perpendicular plate portion of holding member 24.  The perpendicular plate portion is connected to the pump head 10B, as shown in Mizukoshi Figure 1.  Likewise, the third and fourth fixing members are connected to the second plate member, where the fourth fixing member was modified into Mizukoshi, in view of the teachings of Bensley, to be a duplicate of the second fixing member, but on the second plate member.  The second plate member is connected to the perpendicular plate portion of holding member 24.  The perpendicular plate portion is connected to the pump head 10B, as shown in Mizukoshi Figure 1.  
As to Claim 6, Mizukoshi teaches all the limitations of Claim 1, and continues to teach the first plate member (see Mizukoshi Figure 1 below) is between (as shown in Mizukoshi Figure 1 below) the first and second fixing members (see Mizukoshi Figure 1 below) and the pump head (Mizukoshi 10B), and the second plate member (see Mizukoshi Figure 1 below) is between (as shown in Mizukoshi Figure 1 below) the third and fourth fixing members (see Mizukoshi Figure 1 below) and the pump head (Mizukoshi 10B).

    PNG
    media_image3.png
    474
    793
    media_image3.png
    Greyscale

Mizukoshi Figure 1, Modified by Examiner


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi, as evidenced by merriam-webster.com, in view of Bensley, further in view of Archibald (U.S. Patent 6,290,469).
As to Claim 4, Mizukoshi teaches each of the limitations of Claims 1 & 3, but does not teach an outer surface of the suction nozzle and an outer surface of the discharge nozzle are each formed with male screw portion.
Archibald describes a pump with suction and discharge nozzles, and teaches an outer surface (the outer surface of 26 in Figure 1) of the suction nozzle (26) and an outer surface (the outer surface of 30 in Figure 1) of the discharge nozzle (30) are each formed with (as shown in Figure 1) male screw portion (34/36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a male thread, as taught by Archibald, on the suction and discharge nozzles, as .

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Regarding the prior 102 rejections, Applicant argues these are moot because Claim 4, which has been incorporated into independent Claim 1, was not rejected (see middle of Page 4 in the Applicant’s 12/10/2021 Remarks).  For clarification, and as alluded to in Applicant’s statements regarding the 103 rejections, Claim 4 was rejected, just not under section 102.  Claim 4 was rejected in the 09/21/2021 Non-Final Rejection under section 103.
Regarding the 103 rejections, Applicant argues Mizukoshi does not teach “the pump head includes a pump bracket, the pump bracket including a suction nozzle and a discharge nozzle that are formed integrally with the pump bracket, and the pump bracket includes an inlet nozzle and an outlet nozzle”.  Examiner disagrees.  Applicant is relying on Mizukoshi Figure 3 as the basis of their argument.  As described above, Mizukoshi Figure 5 teaches each of the recited elements in a manner as claimed in Claim 1.  Mizukoshi explains the pump head shown in Mizukoshi Figure 5 can be used as an alternative to the pump head used in Figure 1.  As such, Mizukoshi teaches the above elements and respective limitations.
Applicant continues to argue Mizukoshi does not teach “the first, second, third and fourth fixing members are separate members”.  This is a moot argument, since the above rejection relies on the teachings of Bensley to modify a fourth fixing member similar to the Mizukoshi second fixing member, but placed on the second plate member.  This modification provides four fixing members, each of which are separate from each other, as explained above.
Applicant continues to argue Claims 5 & 6 are allowable.  However, Applicant is relying on the Mizukoshi interpretation from the 09/21/2021 Non-Final Rejection.  Mizukoshi has been 
All rejections are maintained.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746